Exhibit 10.25 (iv)

 

FOURTH AMENDMENT OF THE

ANTHEM 401(K) LONG TERM SAVINGS INVESTMENT PLAN

(SECOND RESTATEMENT EFFECTIVE JANUARY 1, 1997)

 

Pursuant to rights reserved under Article X of the Anthem 401(k) Long Term
Savings Investment Plan (the “Plan”), Anthem Insurance Companies, Inc. (the
“Company”) hereby amends Section 4.1(b) of the Plan, effective as of January 1,
2002, to provide, in its entirety, as follows:

 

  (b)   Employer Matched Contributions. Subject to the limitations of Section
4.8 and 5.4, an Employer shall contribute with respect to each pay period an
amount equal to 50% of a Participant’s Before Tax Matched Contributions that a
Participant has authorized the Employer to make on his behalf of the Plan Year.
If a Participant is employed on the last calendar day of the Plan Year and has
not participated in any of the nonqualified deferred compensation plans
sponsored by the Company during that Plan Year, that Participant shall receive
an additional Employer Matched Contribution equal to the difference, if any,
between the amount contributed pursuant to the preceding sentence and an amount
equal to 50% of the Participant’s Before Tax Matched Contribution for the Plan
Year. The amount of the contribution made pursuant to this Subsection shall not
exceed the maximum amount allowable as a deduction under the Code for such Plan
Year. Notwithstanding anything contained herein to the contrary, a Participant
who was not an Employee on or before December 31, 1998 shall only be entitled to
Employer Matched Contributions with respect to his Before Tax Matched
Contributions made on and after the first day of the calendar year quarter
immediately following his completion of a one (1) year Period of Service;
provided, however, that if a Participant whose employment with the Employer is
terminated and who at the date of employment termination already completed a
Period of Service of at least one (1) year is rehired and becomes an Eligible
Employee, such Participant shall be eligible for Employer Matched Contribution
with respect to his Before Tax Contribution immediately upon his rehire.

 

1